10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:19-cr-OOO45-.]LS Document 1 Filed 03/11/19 Page 1 of 10 Page |D #:1

Y/
f` Wq C:
W1:::
, §§
UNITED STATES DISTRICT COURT
FOR 'I‘HE CENTRAL DISTRICT WOF CALIFORNIA
UNITED STATES OF AMERICA, SA§//§R LN?. §§ 94 5 -»‘-/) Z/
PMMHH, §§EQ§M§ILQH
v. [18 U.S.C. § 371: Conspiracy; 18
U.S.C. §§ 982(a)(7), 981(a)(1)(A),
MICHAEL MILLER, y 981(3.) (1) (C) and 28 U.S.C.

§ 2461(€): Criminal Forfeiture]
Defendant.

 

 

 

 

The United States Attorney charges:
COUNT ONE
[18 U.S.C. § 371]

A. ’ INTRODUCTOR`Y' ALLEGATIONS

 

At all times relevant to this Information:

Entities and Individuals

 

1. Hospital A was a hospital in Torrance, California.
2. Hospital B was a hospital in Torrance, California.
3. Defendant MICHAEL MILLER (“MILLER”) distributed medical

devices, hardware, and instrumentation (“spinal hardware”) for spinal
surgeries and owned Southern California Medical Solutions, Inc.

(“SoCal Med”). Unindicted Co-Conspirator A (“UCC~A”) owned

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00045-.]LS Document 1 Filed 03/11/19 Page 2 of 10 Page |D #:2

Orthoneuro Surgical Associates, Inc. (“Orthoneuro”), and, together
with defendant MILLER, distributed spinal hardware.

4. Unindicted Co-Conspirator B (“UCC-B”) was an orthopedic
surgeon specializing in orthopedic spinal surgery and practiced'
medicine in Torrance, California. UCC*B married Unindicted Co-
Conspirator C (“UCC-C”) on or about October 25, 2008. UCC-B filed
for an uncontested dissolution of her marriage to UCC~C in or around
November 2013 and the marriage was formally dissolved in or around
October 2016. UCC~B and UCC~C have remained jointly responsible for
the support of their child since March 2009 notwithstanding the
dissolution of their marriage,

5. Goodbones LLC (“Goodbones”) was an entity that UCC-B formed
in Utah on or about August 21, 2008. According to the formation
documents, the purpose of Goodbones was to “own, manage, and consult
other companies[,]” and UCC-B was designated as the sole member.
UCC-C was added as a member of Goodbones between on or about July 13,
2009 and on or about July 19, 2011.

6. At least as early as in or around July 2012, UCC-B told
defendant MILLER and UCC-A to form an entity that would provide
spinal hardware to be used in surgeries performed by UCC-B and
provide UCC~C an interest in the entity.

7. On or about October 9, 2012, defendant MILLER, UCC-A, UCC~
B, and UCC-C caused the incorporation of United States Medical
Manufacturer Associated Inc. (“USMMA”). Goodbones, SoCal Med, and

Orthoneuro each held a one-third ownership interest in USMAA and each

’generally received one~third of USMAA's profits. 2

8. From in or around January 2013 to in or around January
2018, defendant MILLER and UCC-A, operating through USMMA, “marketed”

2

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00045-.]LS Document 1 Filed 03/11/19 Page 3 of 10 Page |D #:3

spinal hardware to UCC-B, and UCC-B used the spinal hardware in the
surgeries UCC~B performed.

Relevant California Laws Pertaining to Bribery and Kickbacks

9. California law, including the California Business and
Professions Code and the California Insurance Code, prohibited the
offering, delivering, soliciting, or receiving of anything of value
in return for referring a patient for medical services or items.

10. California Business & Professions Code Section 650
prohibited the offer, delivery, receipt, or acceptance by certain
licensees -- specifically including physicians ~- of any commission
or other consideration, whether in the form of money or otherwise, as
compensation or inducement for referring patients, clients, or
customers to any person.

Fiduciary Duties and the Physician~Patient Relationship

11. A “fiduciary” obligation generally existed whenever one
person ~~ a client ~- placed special trust and confidence in another
~~ the fiduciary ~~ in reliance upon the mutual understanding that
the fiduciary would exercise his/her discretion and expertise with
the utmost honesty and forthrightness in the interests of the client,
such that the client could relax the care and vigilance he/she would
ordinarily exercise, and the fiduciary knowingly accepted that
special trust and confidence and thereafter undertook to act on
behalf of the client based on such reliance.

12. Physicians owed a fiduciary duty to their patients,
requiring physicians to act in the best interest of their patients,`
and not for their own professional, pecuniary, or personal gain.
Physicians owed a duty of honest services to their patients in
connection with the decisions the physicians made relating to the

3

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00045-.]LS Document 1 Filed 03/11/19 Page 4 of 10 Page |D #:4

medical care of those patients, including decisions regarding the
information to be provided to patients to allow them to make the
informed choice of whether to undergo surgery and other medical
procedures, as well as the selection or use of a provider, facility,
or spinal hardware in connection with such surgeries and procedures.
A patient’s right to honest services from physicians included the
right not to have physician~fiduciaries solicit or accept bribes and
kickbacks connected to the use of spinal hardware for such patients,

B. OBJECTS OF THE CONSPIRACY

 

13. Beginning on an unknown date, but at least as early as in
or around October 2012, and continuing through at least in or around
January 2018, in Orange County, within the Central District of
California, and elsewhere, defendant MILLER, together with UCC-A,
UCC-B, UCC-C, and others known and unknown to the United States
Attorney, knowingly combined, conspired, and agreed to commit the
following offenses against the United States:

a. mail fraud involving the deprivation of honest
services, in violation of Title 18, United States Code, Sections 1341
and 1346;

b. wire fraud involving the deprivation of honest
services, in violation of Title 18, United States Code, Sections 1343
and 1346;

c. use of the mails or an interstate facility in aid of
bribery, in violation of Title 18, United States Code, Section
1952(a)(1) and (a)(3); and

d. engaging in monetary transactions in property derived
from specified unlawful activity, in violation of Title 18, United

States Code, Section 1957.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

-25

26

27

28

 

 

Case 8:19-cr-00045-.]LS Document 1 Filed 03/11/19 Page 5 of 10 Page |D #:5

C. THE MANNER AND MEANS OF THE CONSPIRACY
14. The objects of the conspiracy were to be carried out, and
were carried out, in substance, in the following ways, among others:

a. Defendant MILLER and UCC-A would market and distribute
spinal hardware to spinal surgeons.

b. UCC-B would solicit bribes and kickbacks in violation
of California law from defendant MILLER and UCC-A in exchange for
using their spinal hardware in surgeries UCC~B performed at
hospitals, including Hospital A and Hospital B.

c. Defendant MILLER and UCC~A would form USMMA, which
they would use, to influence UCC~B to use their spinal hardware.

d. Defendant MILLER, UCC-A, UCC-B, and UCC~C, would
conceal and disguise bribe and kickback payments to UCC-B by
distributing USMMA's profits to UCC-C via Goodbones. UCC-C would not
provide USMMA with any meaningful investment or legitimate services
to justify UCC-C’s one-third ownership of USMMA and profit
distributions; rather, USMMA's payments to UCC-C would be made at the
direction of UCC-B, who would agree to use USMMA hardware to obtain
these payments.

e. As a result of the kickbacks and bribes, UCC~B would
order and implant spinal hardware from USMMA in surgical patients.

f. USMMA would submit claims to hospitals requesting
payment for the kickback-tainted spinal hardware used in UCC~B’s
surgeries.

g. Using email, text messages, and telephone calls,
defendant MILLER, UCC~A, UCC-B, and others would communicate with one
another regarding the performance of surgeries with the kickback-

tainted spinal hardware.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00045-.]LS Document 1 Filed 03/11/19 Page 6 of 10 Page |D #:6

h. Hospitals would reimburse USMMA for the kickback-
tainted spinal hardware.

i. Defendant MILLER and UCC-A would cause USMMA to make
profit disbursements -- routinely exceeding $10,000 -- to UCC-C and
Goodbones for the benefit of UCC~B, and to SoCal Med and OrthoNeuro,
respectively.

j. Defendant MILLER, UCC-A, UCC~B, UCC-C, and other co-
conspirators would use the mails, wire communications, and facilities
in interstate commerce to communicate, submit claims, obtain payment,
and make profit disbursements in connection with kickback~tainted
spinal hardware) as well as to solicit, offer, receive, or pay bribes
and kickbacks. Had UCC-B's patients known of the bribes and
kickbacks, that information would have influenced their decision
making process with regard to the spinal surgeries performed on them
by UCC~B.

k. In soliciting and receiving concealed bribes and
kickbacks to influence UCC-B's ordering of spinal hardware from
USMMA, UCC~B would deprive her patients of their right to honest
services,

l. To avoid law enforcement@@§tection'of the bribe and
kickback arrangement, UCC-B would instru;t co~conspirators that, if
law enforcement questioned them about the scheme, they should refuse
to talk to law enforcement and alert her. Relatedly, UCC-A and
others would inform UCC~B, or cause UCC~B to be informed, that she
was the target of a covert law enforcement operation so that UCC~B
would not make incriminating statements about the foregoing bribe and

kickback arrangement,

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00045-.]LS Document 1 Filed 03/11/19 Page 7 of 10 Page |D #:7

D. EFFECTS OF THE CONSPIRACY

 

15. Had hospital facilities and patients known the true facts
regarding the payment of bribes and kickbacks in connection with use
of the kickback-tainted hardware: (a) hospitals would have refused to
pay claims for the spinal hardware, would have revoked UCC-B's
privileges, and/or would have prohibited USMMA from providing such
hardware at the hospital facility; and (b) patients would have more
closely scrutinized the need for a surgery and/or the use of spinal
hardware, would have sought second opinions from physicians who did
not have a financial conflict of interest, and/or would have insisted
on a different surgeon.

16. Between 2013 and 2017, inclusive, defendant MILLER and UCC-
A paid UCC-B and UCC-C, through Goodbones, roughly one-third of the
profits from USMMA, that is approximately $2 million, in order to
induce UCC-B to use USMMA products.

E. OVERT ACTS

17. On or about the following dates, in furtherance of the

conspiracy and to accomplish the objects of the conspiracy, defendant

MILLER, UCC-A, UCC-B, UCC-C, and other co-conspirators known and

vunknown to the United States Attorney, committed, willfully caused

others to commit, and aided and abetted the commission of the
following overt acts, among others, within the Central District of
California and elsewhere:
Overt Act No. 1: On or about October 9, 2012, defendant
MILLER, UCC-A, UCC-B, and UCC-C caused the incorporation of USMMA.
Overt Act No. 2: On or about October 24, 2013, defendant

MILLER and UCC-A caused USMMA to issue an invoice to Hospital B, in

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 8:19-cr-00045-.]LS Document 1 Filed 03/11/19 Page 8 of 10 Page |D #:8

the amount of $20,235, for kickback-tainted spinal hardware UCC-B
used in surgery.

Overt Act No. 3: On or about November 14, 2013, Hospital B
sent USMAA a check for $30,628 to pay for spinal hardware associated
with a surgery involving kickback-tainted hardware.

Overt Act No. 4: On or about December 11, 2014, defendant
MILLER and UCC-A caused USMMA to issue an invoice to Hospital B, in
the amount of $12,029, for kickback-tainted spinal hardware UCC-B

used in surgery.

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 8:19-cr-00045-.]LS Document 1 Filed 03/11/19 Page 9 of 10 Page |D #:9

FORFEITURE ALLEGATION
[18 U.S.C. §§ 982(a)(1) and (7), 981(a)(1)(C), 28 U.S.C. § 2461(C)]
18. Pursuant to Rule 32.2(a), Fed. R. Crim. P., notice is

hereby given that the United States will seek forfeiture as part of
any sentence in accordance with Title 18, United States Code,
Sections 982(a)(1) and (7), 981 (a)(l)(C), and Title 28, United
States Code, Section 2461(c), in the event of the defendant’s
conviction under Count One of this Information. The defendant shall
forfeit the following:

a. All right, title, and interest in any property, real
or personal, involved in such offense, and any property traceable to
such property;

b. All right, title/ and interest in any and all
property, real or personal, that constitutes or is derived, directly
or indirectly, from the gross proceeds traceable to the commission of
the offense; and

c. To the extent such property is not available for
forfeiture, a sum of money equal to the total value of the property
described in subparagraphs a through b.

§§19. Pursuant to Title 21, United States Code, Section 853(p),
as incorporated by Title 28, United States Code, Section 2461(c), and
Title 18, United States Code, Section 982(b), the defendant shall
forfeit substitute property, up to the total value of the property
described in the preceding paragraph if, as a result of any act or
omission of that defendant, the property described in the preceding
paragraph, or any portion thereof (a) cannot be located upon the
exercise of due diligence; (b) has been transferred, sold to or
deposited with a third party; (c) has been placed beyond the

9

 

 

Case 8:19-cr-00045-.]LS Document 1 Filed 03/11/19 Page 10 of 10 Page |D #:10

jurisdiction of the Court; (d) has been substantially diminished in
value; or (e) has been commingled with other property that cannot be

divided without difficulty.

10
11
12
13
14
15
1`6
17
18
19
20
21
22
23
24
25
26
27

28

 

 

TRACY L. WILKISON

Attorney for the United States,
Acting Under Authority Conferred
by 28 U.s.c. § 515

%/\11

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

RANEE A. KATZENSTEIN

.Assistant United States Attorney

Chief, Major Frauds Section

JOSEPH T. MCNALLY

ASHWIN JANAKIRAM

SCOTT D. TENLEY

Assistant United States Attorneys

10

 

 

